Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered January 6, 1998, convicting him of robbery in the first degree (two counts), attempted robbery in the first degree, assault in the second degree, criminal possession of stolen property in the fifth degree (two counts), reckless endangerment in the first degree, criminal possession of a weapon in the second degree (two counts), criminal trespass in the first degree, and unlawful imprisonment in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied that branch of his omnibus motion which was to suppress testimony concerning the showup identification made of him near the crime scene (see, People v Duuvon, 77 NY2d 541; People v Hicks, 68 NY2d 234; People v Love, 57 NY2d 1023).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review (see, CPL 470.05 [2]; People v Maher, 89 NY2d 318; People v Vanegas, 237 AD2d 469; People v McCargo, 219 AD2d 683, lv denied 87 NY2d 904, cert denied 518 US 1008). Ritter, J. P., Altman, Luciano and Smith, JJ., concur.